Exhibit (a)(1) ING PARTNERS, INC. ARTICLES OF AMENDMENT ING Partners, Inc., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940 (hereinafter referred to as the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation desires to, and does hereby, amend its charter (the “Charter”) as currently in effect. SECOND:The following two (2) series are hereby dissolved:ING American Century Large Company Value Portfolio and ING Neuberger Berman Partners Portfolio. THIRD:The Fifth provision of the Charter is hereby deleted and replaced in its entirety by the following: FIFTH:(a)The Corporation has the authority to issue an aggregate of Eighteen Billion, Six Hundred Million (18,600,000,000) shares of Capital Stock (hereinafter referred to as “Shares”); (b)Fifteen Billion, Seven Hundred Million (15,700,000,000) of the Shares shall be classified in the following series (each a “Portfolio” and collectively the “Portfolios”): Name of Class Shares Allocated ING American Century Small-Mid Cap Value Portfolio – Initial Class 100,000,000 ING American Century Small-Mid Cap Value Portfolio – Adviser Class 100,000,000 ING American Century Small-Mid Cap Value Portfolio – Service Class 100,000,000 ING American Century Small-Mid Cap Value Portfolio – Service 2 Class 100,000,000 ING Baron Asset Portfolio – Initial Class 100,000,000 ING Baron Asset Portfolio – Adviser Class 100,000,000 ING Baron Asset Portfolio – Service Class 100,000,000 ING Baron Asset Portfolio – Service 2 Class 100,000,000 ING Baron Small Cap Growth Portfolio – Initial Class 100,000,000 ING Baron Small Cap Growth Portfolio – Adviser Class 100,000,000 ING Baron Small Cap Growth Portfolio – Service Class 100,000,000 ING Baron Small Cap Growth Portfolio – Service2 Class 100,000,000 ING Columbia Small Cap Value Portfolio – Initial Class 100,000,000 Name of Class Shares Allocated ING Columbia Small Cap Value Portfolio – Adviser Class 100,000,000 ING Columbia Small Cap Value Portfolio – Service Class 100,000,000 ING Columbia Small Cap Value Portfolio – Service 2 Class 100,000,000 ING Davis New York Venture Portfolio – Initial Class 100,000,000 ING Davis New York Venture Portfolio – Adviser Class 100,000,000 ING Davis New York Venture Portfolio – Service Class 100,000,000 ING Davis New York Venture Portfolio – Service 2 Class 100,000,000 ING Fidelity® VIP Contrafund® Portfolio – Initial Class 100,000,000 ING Fidelity® VIP Contrafund® Portfolio – Adviser Class 100,000,000 ING Fidelity® VIP Contrafund® Portfolio – Service Class 100,000,000 ING Fidelity® VIP Contrafund® Portfolio – Service 2 Class 100,000,000 ING Fidelity® VIP Equity-Income Portfolio – Initial Class 100,000,000 ING Fidelity® VIP Equity-Income Portfolio – Adviser Class 100,000,000 ING Fidelity® VIP Equity-Income Portfolio – Service Class 100,000,000 ING Fidelity® VIP Equity-Income Portfolio – Service 2 Class 100,000,000 ING Fidelity® VIP Growth Portfolio – Initial Class 100,000,000 ING Fidelity® VIP Growth Portfolio – Adviser Class 100,000,000 ING Fidelity® VIP Growth Portfolio – Service Class 100,000,000 ING Fidelity® VIP Growth Portfolio – Service 2 Class 100,000,000 ING Fidelity® VIP Mid Cap Portfolio – Initial Class 100,000,000 ING Fidelity® VIP Mid Cap Portfolio – Adviser Class 100,000,000 ING Fidelity® VIP Mid Cap Portfolio – Service Class 100,000,000 ING Fidelity® VIP Mid Cap Portfolio – Service 2 Class 100,000,000 ING Index Solution 2015 Portfolio – Initial Class 100,000,000 ING Index Solution 2015 Portfolio – Adviser Class 100,000,000 ING Index Solution 2015 Portfolio – Service Class 100,000,000 ING Index Solution 2015 Portfolio – Service 2 Class 100,000,000 ING Index Solution 2015 Portfolio – Class T 100,000,000 ING Index Solution 2025 Portfolio – Initial Class 100,000,000 ING Index Solution 2025 Portfolio – Adviser Class 100,000,000 ING Index Solution 2025 Portfolio – Service Class 100,000,000 ING Index Solution 2025 Portfolio – Service 2 Class 100,000,000 ING Index Solution 2025 Portfolio – Class T 100,000,000 ING Index Solution 2035 Portfolio – Initial Class 100,000,000 ING Index Solution 2035 Portfolio – Adviser Class 100,000,000 ING Index Solution 2035 Portfolio – Service Class 100,000,000 ING Index Solution 2035 Portfolio – Service 2 Class 100,000,000 ING Index Solution 2035 Portfolio – Class T 100,000,000 ING Index Solution 2045 Portfolio – Initial Class 100,000,000 ING Index Solution 2045 Portfolio – Adviser Class 100,000,000 ING Index Solution 2045 Portfolio – Service Class 100,000,000 ING Index Solution 2045 Portfolio – Service 2 Class 100,000,000 ING Index Solution 2045 Portfolio – Class T 100,000,000 ING Index Solution 2055 Portfolio – Initial Class 100,000,000 ING Index Solution 2055 Portfolio – Adviser Class 100,000,000 2 Name of Class Shares Allocated ING Index Solution 2055 Portfolio – Service Class 100,000,000 ING Index Solution 2055 Portfolio – Service 2 Class 100,000,000 ING Index Solution 2055 Portfolio – Class T 100,000,000 ING Index Solution Income Portfolio – Initial Class 100,000,000 ING Index Solution Income Portfolio – Adviser Class 100,000,000 ING Index Solution Income Portfolio – Service Class 100,000,000 ING Index Solution Income Portfolio – Service 2 Class 100,000,000 ING Index Solution Income Portfolio – Class T 100,000,000 ING JPMorgan Mid Cap Value Portfolio – Initial Class 100,000,000 ING JPMorgan Mid Cap Value Portfolio – Adviser Class 100,000,000 ING JPMorgan Mid Cap Value Portfolio – Service Class 100,000,000 ING JPMorgan Mid Cap Value Portfolio – Service 2 Class 100,000,000 ING Legg Mason Partners Aggressive Growth Portfolio – Initial Class 100,000,000 ING Legg Mason Partners Aggressive Growth Portfolio – Adviser Class 100,000,000 ING Legg Mason Partners Aggressive Growth Portfolio – Service Class 100,000,000 ING Legg Mason Partners Aggressive Growth Portfolio – Service 2 Class 100,000,000 ING Oppenheimer Global Portfolio – Initial Class 250,000,000 ING Oppenheimer Global Portfolio – Adviser Class 100,000,000 ING Oppenheimer Global Portfolio – Service Class 100,000,000 ING Oppenheimer Global Portfolio – Service 2 Class 100,000,000 ING Oppenheimer Strategic Income Portfolio – Initial Class 100,000,000 ING Oppenheimer Strategic Income Portfolio – Adviser Class 100,000,000 ING Oppenheimer Strategic Income Portfolio – Service Class 100,000,000 ING Oppenheimer Strategic Income Portfolio – Service 2 Class 100,000,000 ING PIMCO Total Return Portfolio – Initial Class 100,000,000 ING PIMCO Total Return Portfolio – Adviser Class 100,000,000 ING PIMCO Total Return Portfolio – Service Class 100,000,000 ING PIMCO Total Return Portfolio – Service 2 Class 100,000,000 ING Pioneer High Yield Portfolio – Initial Class 100,000,000 ING Pioneer High Yield Portfolio – Adviser Class 100,000,000 ING Pioneer High Yield Portfolio – Service Class 100,000,000 ING Pioneer High Yield Portfolio – Service 2 Class 100,000,000 ING Solution 2015 Portfolio – Initial Class 100,000,000 ING Solution 2015 Portfolio – Adviser Class 100,000,000 ING Solution 2015 Portfolio – Service Class 100,000,000 ING Solution 2015 Portfolio – Service 2 Class 100,000,000 ING Solution 2015 Portfolio – Class T 100,000,000 ING Solution 2025 Portfolio – Initial Class 100,000,000 ING Solution 2025 Portfolio – Adviser Class 100,000,000 ING Solution 2025 Portfolio – Service Class 100,000,000 3 Name of Class Shares Allocated ING Solution 2025 Portfolio – Service 2 Class 100,000,000 ING Solution 2025 Portfolio – Class T 100,000,000 ING Solution 2035 Portfolio – Initial Class 100,000,000 ING Solution 2035 Portfolio – Adviser Class 100,000,000 ING Solution 2035 Portfolio – Service Class 100,000,000 ING Solution 2035 Portfolio – Service 2 Class 100,000,000 ING Solution 2035 Portfolio – Class T 100,000,000 ING Solution 2045 Portfolio – Initial Class 100,000,000 ING Solution 2045 Portfolio – Adviser Class 100,000,000 ING Solution 2045 Portfolio – Service Class 100,000,000 ING Solution 2045 Portfolio – Service 2 Class 100,000,000 ING Solution 2045 Portfolio – Class T 100,000,000 ING Solution 2055 Portfolio – Initial Class 100,000,000 ING Solution 2055 Portfolio – Adviser Class 100,000,000 ING Solution 2055 Portfolio – Service Class 100,000,000 ING Solution 2055 Portfolio – Service 2 Class 100,000,000 ING Solution 2055 Portfolio – Class T 100,000,000 ING Solution Growth and Income Portfolio – Initial Class 100,000,000 ING Solution Growth and Income Portfolio – Adviser Class 100,000,000 ING Solution Growth and Income Portfolio – Service Class 100,000,000 ING Solution Growth Portfolio – Initial Class 100,000,000 ING Solution Growth Portfolio – Adviser Class 100,000,000 ING Solution Growth Portfolio – Service Class 100,000,000 ING Solution Income Portfolio – Initial Class 100,000,000 ING Solution Income Portfolio – Adviser Class 100,000,000 ING Solution Income Portfolio – Service Class 100,000,000 ING Solution Income Portfolio – Service 2 Class 100,000,000 ING Solution Income Portfolio – Class T 100,000,000 ING T. Rowe Price Diversified Mid Cap Growth Portfolio – Initial Class 250,000,000 ING T. Rowe Price Diversified Mid Cap Growth Portfolio – Adviser Class 100,000,000 ING T. Rowe Price Diversified Mid Cap Growth Portfolio – Service Class 100,000,000 ING T. Rowe Price Diversified Mid Cap Growth Portfolio – Service 2 Class 100,000,000 ING T. Rowe Price Growth Equity Portfolio – Initial Class 100,000,000 ING T. Rowe Price Growth Equity Portfolio – Adviser Class 100,000,000 ING T. Rowe Price Growth Equity Portfolio – Service Class 100,000,000 ING T. Rowe Price Growth Equity Portfolio – Service 2 Class 100,000,000 ING Templeton Foreign Equity Portfolio – Initial Class 100,000,000 ING Templeton Foreign Equity Portfolio – Adviser Class 100,000,000 ING Templeton Foreign Equity Portfolio – Service Class 100,000,000 ING Templeton Foreign Equity Portfolio – Service 2 Class 100,000,000 ING Thornburg Value Portfolio – Initial Class 100,000,000 4 Name of Class Shares Allocated ING Thornburg Value Portfolio – Adviser Class 100,000,000 ING Thornburg Value Portfolio – Service Class 100,000,000 ING Thornburg Value Portfolio – Service 2 Class 100,000,000 ING UBS U.S. Large Cap Equity Portfolio – Initial Class 100,000,000 ING UBS U.S. Large Cap Equity Portfolio – Adviser Class 100,000,000 ING UBS U.S. Large Cap Equity Portfolio – Service Class 100,000,000 ING UBS U.S. Large Cap Equity Portfolio – Service 2 Class 100,000,000 ING Van Kampen Comstock Portfolio – Initial Class 100,000,000 ING Van Kampen Comstock Portfolio – Adviser Class 100,000,000 ING Van Kampen Comstock Portfolio – Service Class 100,000,000 ING Van Kampen Comstock Portfolio – Service 2 Class 100,000,000 ING Van Kampen Equity and Income Portfolio – Initial Class 100,000,000 ING Van Kampen Equity and Income Portfolio – Adviser Class 100,000,000 ING Van Kampen Equity and Income Portfolio – Service Class 100,000,000 ING Van Kampen Equity and Income Portfolio – Service 2 Class 100,000,000 (c)Two Billion, Nine Hundred Million (2,900,000,000) of the Shares shall be unclassified, subject to classification by the Board of Directors pursuant to the authority granted to the Board of Directors in Article EIGHTH of these Articles of Incorporation; (d)the par value of each Share is one-tenth of one cent ($0.001); (e)the aggregate par value of all Shares is Eighteen Million, Six Hundred Thousand Dollars ($18,600,000). FOURTH:The amendment to the Charter herein set forth was duly approved by a majority of the Board of Directors of the Corporation and made pursuant to § 2-603 of the Maryland General Corporation Law. FIFTH:The amendment to the Charter herein set forth does not increase the authorized stock of the Corporation. 5 The undersigned Senior Vice President, Chief/Principal Financial Officer and Assistant Secretary acknowledges these Articles of Amendment to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Senior Vice President, Chief/Principal Financial Officer and Assistant Secretary acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be signed in its name and on its behalf by its Senior Vice President, Chief/Principal Financial Officer and Assistant Secretary and attested by its Secretary as of the _29th day of July, ATTEST: ING PARTNERS, INC. /s/ Huey P. Falgout, Jr. /s/ Todd Modic Name:Huey P. Falgout, Jr. Name: Todd Modic Title:Secretary Title: Senior Vice President, Chief/Principal Financial Officer and Assistant Secretary 6 CERTIFICATE THE UNDERSIGNED, Senior Vice President, Chief/Principal Financial Officer and Assistant Secretary of ING Partners, Inc., who executed on behalf of said corporation the foregoing Articles of Amendment to the Charter, of which this certificate is made a part, hereby acknowledges that the foregoing Articles of Amendment are the act of the said Corporation and further certifies that, to the best of his knowledge, information and belief, the matters and facts set forth therein with respect to the approval thereof are true in all material respects, under the penalties of perjury. /s/ Todd Modic Name: Todd Modic Title: Senior Vice President, Chief/Principal Financial Officer and Assistant Secretary 7
